Citation Nr: 0904927	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-08 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
varicose veins of the left lower extremity.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
varicose veins of the right lower extremity. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.

5.  Entitlement to service connection for a cervical spine 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1960 to August 1964 
and from November 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

On his VA Form 9, the Veteran requested a hearing before a 
Veterans Law Judge.  A travel board hearing was scheduled in 
August 2006 for which he failed to appear.  Pursuant to the 
Veteran's request for another hearing, a videoconference 
hearing was subsequently scheduled in November 2006.  
However, the Veteran failed to appear for the hearing.  A 
postponement was not requested or granted for the second 
hearing.  The Veteran has not asserted any good cause for 
missing the hearing or requested that it be re-scheduled.  
Under these circumstances, the regulations consider the 
hearing request to have been withdrawn.  38 C.F.R. § 20.702 
(2008).  


FINDINGS OF FACT

1.  In a December 2001 rating decision, the RO declined to 
reopen an application for service connection for a lumbar 
spine disability and for varicose of both lower extremities 
and also denied service connection for a right shoulder 
disability.  The Veteran did not perfect an appeal of that 
decision.  

2.  Evidence received since the December 2001 rating decision 
does not raise a reasonable possibility of substantiating the 
claims of service connection for a lumbar spine disability, 
varicose veins of both lower extremities, and a right 
shoulder disability.  

3.  A chronic cervical spine disability was not shown in 
service or for many years thereafter; arthritis of the 
cervical spine is not related to active duty service or any 
incident therein.  


CONCLUSIONS OF LAW

1.  The December 2001 RO decision that declined to reopen an 
application for service connection for a lumbar spine 
disability and varicose veins of both lower extremities and 
also denied service connection for a right shoulder 
disability is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.160(d), 20.302, 20.1103 (2001).

2.  New and material evidence has not been received 
sufficient to reopen the claims of service connection for a 
lumbar spine disability, varicose veins of both lower 
extremities, and a right shoulder disability.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

3.  A cervical spine disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated in May 2005, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In March 2006, the RO also 
notified the Veteran of the process by which disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
May 2005 notice letter included the criteria for reopening 
the previously denied claims, the criteria for establishing 
service connection, and information concerning why the claims 
were previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection for a 
lumbar spine disability, varicose veins of both lower 
extremities, and a right shoulder disability that was found 
insufficient in the previous denial.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   Thus, the duties to notify and 
assist have been met.

II.  Analysis

        A.  New and Material Claims

In an unappealed decision dated in September 1999, the RO 
denied the Veteran's claims of service connection for a 
lumbar spine disability and varicose veins of both lower 
extremities.  Subsequently, in a December 2001 rating 
decision, the RO declined to reopen the claims of service 
connection for a lumbar spine disability and varicose veins 
of both lower extremities and also denied service connection 
for a right shoulder disability.  The Veteran did not perfect 
an appeal this decision.  The Veteran's June 2003 statement 
only mentioned his lumbar spine condition and, even in that 
instance, did not specifically express disagreement with the 
June 2003 statement of the case's continued denial of that 
issue.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  
Thus, the December 2001 decision became final because the 
Veteran did not perfect an appeal of that denial.

The claims of entitlement to service connection for a lumbar 
spine disability,  varicose veins of both lower extremities, 
and a right shoulder disability may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen his claims in March 2005.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, post-service treatment records, and VA examination 
reports.  In denying the Veteran's service connection claims 
for a lumbar spine disability and varicose veins of both 
lower extremities in September 1999, the RO noted that there 
was no evidence that the Veteran was treated in service for a 
lumbar spine disability or varicose veins of the lower 
extremities bilaterally.  Then in December 2001, the RO 
declined the reopen the Veteran's claims of a lumbar spine 
disability and varicose veins of both lower extremities.  In 
that decision, the RO also denied the Veteran's service 
connection claim for a right shoulder disability because 
there was no evidence of such a disability during service.  
The basis of these denials was the lack of competent evidence 
relating the Veteran's lumbar spine, varicose veins, and 
right shoulder disabilities to his service.  

Evidence received since the last final decision for the 
claims of service connection for a lumbar spine disability, 
varicose veins of both lower extremities, and a right 
shoulder disability includes VA treatment records and 
examination reports showing pertinent diagnoses.  
Additionally, the Veteran submitted duplicative copies of 
service treatment records already of record.  These records 
are cumulative of evidence already of record, and do not 
constitute evidence that raises a reasonable possibility of 
substantiating the claims.  The claims for service 
connection, therefore, cannot be reopened on the basis of 
that evidence.  38 C.F.R. § 3.156(a).

Neither may the claim be reopened on the basis of the 
statements submitted by the Veteran's ex-wife attesting to 
his varicose vein surgery and his problems walking due to his 
spine disability.  As a layperson, she is without ostensible 
medical expertise, is not competent to provide a diagnosis or 
opine on a matter requiring knowledge of medical principles.  
Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  

Although the Veteran has submitted new evidence that was not 
before the RO in December 2001, such evidence is not material 
to the claims and does not warrant reopening of the 
previously denied claims.  Of significance to the Board is 
the lack of competent evidence associating diagnosed lumbar 
spine, varicose veins, and right shoulder disabilities to 
service.  Thus, the claims for service connection for a 
lumbar spine disability, varicose veins of both lower 
extremities, and a right shoulder disability are not 
reopened, and these benefits remain denied.  

        B.  Cervical Spine Disability

The Veteran essentially contends that he has a cervical spine 
disability due to service.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as arthritis 
did not manifest until many years after discharge, as 
discussed below.

Service treatment records are negative for any complaints or 
findings of a cervical spine disability.  In fact, at an 
October 2001 VA spine examination, the Veteran specifically 
indicated that he did not have a history of cervical spine 
pain.  

The first indication of a spine disability in the record was 
not until May 2004, when a whole body bone scan provided 
findings that "likely represent[ed] . . . a degenerative 
process" of the cervical spine.  X-rays taken in the 
following month showed varying degrees of degenerative 
changes at C5-C6 and C7-T1.  This is over 35 years after 
service discharge.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology, and this weighs against the claim.  

Furthermore, there is no opinion which provides a nexus 
between the current cervical spine disability and service.  
The private physician's conclusion that "posttraumatic or 
marrow placement processes are not entirely excluded" from 
the May 2004 whole body bone scan results is a speculative 
statement and, in any event, does not relate the likely 
degenerative process of the Veteran's cervical spine to his 
service.  

The Board declines to obtain a medical nexus opinion with 
respect to the Veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for over three and half decades following service.  Thus, 
while there is current evidence of a cervical spine 
disability, there is no true indication that the disorder is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of findings 
of a cervical spine disability in service and the lack of 
diagnosis of the claimed disability until many years post-
service, any opinion relating pertinent disability to service 
would certainly be speculative.  Service connection may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a cervical spine disability related to service) 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  Service 
connection for a cervical spine disability is, therefore, 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
lumbar spine disability is denied.  

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
varicose veins of the left lower extremity is denied.  

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
varicose veins of the right lower extremity is denied.  

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
right shoulder disability is denied.  

Service connection for a cervical spine disability is denied. 



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


